Citation Nr: 1760960	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-41 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. §1151 for ascites, cirrhosis of the liver, hepatitis C, hepatocellular carcinoma, hiatal hernia, hypertension, and heart disorder.

2. Entitlement to special monthly compensation based on the need for aid and attendance.

3. Entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile.

(The issue of entitlement to specially adapted housing or special home adaptation grant is addressed in a separate Board remand under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  On a July 2017 VA Form 9, the Veteran limited his appeal to the issues listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that negligence on the part of VA providers at the Tampa VA Medical Center in treating his hepatitis C with Peginterferon in May 2014 lead to the development of ascites, which caused or aggravated his hepatitis C, cirrhosis of the liver, hepatocellular carcinoma, hiatal hernia, hypertension, and a heart disorder.  Specifically, he asserts that he was treated with Peginterferon despite his previous nonresponse and severe side effects when treated with it in 2007 and that lead to the development of ascites.

Initially, the Board notes that the claims file does not contain all of the VA medical records from 2007 regarding the Veteran's hepatitis C treatment with Peginterferon.  The ones of record indicate that treatment with Peginterferon began in 2006.  There are no medical records from 2006 in the claims file.  As the complete records of treatment with Peginterferon starting in 2006 may shed light on the circumstances surrounding the discontinuance of Peginterferon the first time around, the AOJ should associate them with the claims file.

VA medical records show that in May 2014 the Veteran was started on Sofosbuvir (Sovaldi), Peginterferon, and Ribavirin for his hepatitis C and in September 2014 he complained of burning in the lungs, coughing, nausea and vomiting, blood in the stool, ribbon like stool, and severe lower abdominal pain.  An undated CT scan report associated with a September 2014 medical record revealed a small amount of ascites in the abdomen and pelvis, and an impression of cirrhosis of the liver with findings of ascites and varices.  In comparison, a July 2013 ultrasound of the liver revealed small perihepatic ascites suggestive of cirrhosis.  A November 2015 CT scan report revealed a lesion in the right lobe of the liver that was concerning for hepatocellular carcinoma.  Then, a July 2016 private medical record shows that he was being treated for hepatocholangiocarcinoma.

The AOJ obtained a VA medical opinion in January 2016.  The physician opined that the Veteran's ascites was not related to, caused by, or aggravated by VA medical treatment.  The physician stated that assuming no legal action on VA's activities in this case has been settled on behalf of the Veteran, the fact that an injury occurred while receiving treatment at a VA healthcare facility is not evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination of the Veteran.  The physician opined that the Veteran's record of treatment for ascites and additionally listed disabilities does not indicate any departure from the accepted levels of medical care or performance of professional duties expected of a reasonable healthcare provider.  The physician further opined that the outcome was not an ordinary risk or a reasonably foreseeable event.  The physician explained that ascites development was inevitable in cases of advanced cirrhosis like what this Veteran had and thus the procedure, treatment, etc. rendered by VA had nothing to do with the development of the Veteran's ascites.  Here, the Board observes that the physician's rationale supports the opinion that the outcome was an ordinary risk or a reasonably foreseeable event.  

In May 2017, the Veteran submitted an August 10, 2015 memorandum from the St. Petersburg Office of Regional Counsel to the St. Petersburg RO Director showing that his administrative tort claim based on alleged negligence of personnel at the Bay Pines VA Medical Center was administratively settled on July 30, 2015.  The memorandum cites to a July 17, 2015 letter from the Office of Regional Counsel to the Veteran stating that the allegation that the Tampa VA Medical Center providers treated his condition with Peginterferon was substantiated, that ascites is a common complication of his diagnosis, and that it is difficult to ascertain the immediate effects of interferon on his ascites, but that in good faith VA is prepared to settle the claim as it pertains to this issue.  

Given that the VA medical opinion was based on the erroneous assumption that there had been no legal action in this case, the AOJ should obtain an addendum in light of the above memorandum regarding a settlement with respect to the treatment with Peginterferon.  Moreover, the VA physician did not specifically address the Veteran's assertion that he was treated for his hepatitis C with Peginterferon in May 2014 despite his previous nonresponse and severe side effects when treated with it in 2007, and that such treatment lead to the development of ascites, which caused or aggravated his hepatitis C, cirrhosis of the liver, hepatocellular carcinoma, hiatal hernia, hypertension, and a heart disorder.  

In July 2017, the Veteran submitted a July 2017 treatment record from a private physician who noted that the Veteran had presented with extensive paperwork documenting a departure from reasonable care by the VA hospital.  The physician stated that the Veteran was diagnosed with hepatitis C in 2007 and treated with peginterferon alpha-2a which was stopped prematurely due to nonresponse and toxicity and in May 2014 he was unfortunately started on the same drug and Sovaldi which was stopped early due to nonresponse and toxicity.  The physician stated that the indications for repeating the same ineffective drug regimen are not known, and no evidence exists to recommend this treatment in nonresponding patients.  

Thus, in requesting the addendum, the AOJ should ask the VA physician to comment on the above statements.

As the remand of the above claims could affect the claims for special monthly compensation based on the need for aid and attendance and for financial assistance from the VA for the purchase of an automobile or of adaptive equipment for an automobile, the Board finds that the claims are inextricably intertwined and a decision on the latter claims at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification by the Veteran of the relevant VA facilities, obtain all of the Veteran's VA medical records from 2006 and 2007 regarding his treatment for hepatitis C with Peginterferon.

2. Arrange for the claims file to be reviewed by the VA physician who provided the January 2016 opinion for an addendum.  The physician is asked to carefully review the claims file, including any additional VA medical records added to the claims file since the prior opinion, and provide an opinion on whether the proximate cause of the Veteran's ascites, cirrhosis of the liver, hepatitis C, hepatocellular carcinoma, hiatal hernia, hypertension, and heart disorder is (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in treating his hepatitis C with Peginterferon, or (b) an event not reasonably foreseeable.  

The physician should address the Veteran's assertion that he was treated for his hepatitis C with Peginterferon in May 2014 despite his previous nonresponse and severe side effects when treated with it in 2007, and that such treatment lead to the development of ascites, which caused or aggravated his hepatitis C, cirrhosis of the liver, hepatocellular carcinoma, hiatal hernia, hypertension, and a heart disorder.  The physician should address the August 10, 2015 memorandum from the St. Petersburg Office of Regional Counsel to the St. Petersburg RO Director and July 17, 2015 letter from the Office of Regional Counsel to the Veteran, which together show that the Veteran's administrative tort claim with respect to his treatment with Peginterferon in 2014 in relation to ascites was settled.  The physician is also asked to address the July 2017 treatment record from a private physician who noted that the Veteran had presented with extensive paperwork documenting a departure from reasonable care by the VA hospital.  The physician should provide a supporting rationale for all opinions.  If the physician is unable to provide any required opinion, he should explain why the opinion cannot be provided.  

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

